FILED
                              NOT FOR PUBLICATION                           APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AHMED MASOOD;                                     No. 08-70803
SHAMSUDA BEGUM,
                                                  Agency Nos.     A071-583-668
               Petitioners,                                       A071-583-669

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Ahmed Masood and Shamsuda Begum, natives and citizens of Bangladesh,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for

review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed more than five years after the BIA’s

final administrative order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to

demonstrate changed circumstances in Bangladesh to qualify for the regulatory

exception to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi

v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (evidence must demonstrate

prima facie eligibility for relief warranting reopening based on changed country

conditions), and petitioners do not challenge the BIA’s determination that they are

not entitled to equitable tolling.

       Contrary to petitioners’ contention, the BIA adequately considered the

evidence presented with the motion to reopen. See Najmabadi v. Holder, 597 F.3d
983, 990-91 (9th Cir. 2010) (BIA must consider issues raised and announce its

decision in a manner sufficient for reviewing court to perceive that it has heard and

thought and not merely reacted).

       PETITION FOR REVIEW DENIED.




                                           2                                    08-70803